Citation Nr: 0509369	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in exces of 40 percent for grand 
mal epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from February 1956 to July 
1957.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The RO denied entitlement to an evaluation in excess of 40 
percent for grand mal epilepsy.


In March 2004 the Board remanded this case to the RO for 
further development an adjudicative action.

In January 2005 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Grand mal epilepsy was quiescent for 12 years until 
January 2004, when the veteran experienced a seizure, and 
reported that he has two per year.

2.  Grand mal seizures do not average at least one major 
seizure in 4 months over the last year; or 9-10 minor 
seizures per week.


CONCLUSION OF LAW

The criteria for an evaluation in exces of 40 percent for 
grand mal epilepsy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.951, 
4.124a, Diagnostic Code 8910 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was hospitalized for treatment of epilepsy in March 
1957.




VA afforded the veteran a special neurological examination in 
November 1957.  It was reported that he continued to have 
grand mal seizures, having had one in the last five months.  
The examination diagnosis was epilepsy, grand mal type, with 
infrequent nocturnal seizures.

In November 1957 the RO granted entitlement to service 
connection for grand mal epilepsy with assignment of a 10 
percent evaluation.  In October 1983 the RO granted 
entitlement to an increased evaluation of 40 percent for 
grand mal epilepsy effective August 10, 1982.

The veteran filed a claim of entitlement to an increased 
evaluation for grand mal epilepsy in September 2001.

VA afforded the veteran an epilepsy and narcolepsy 
examination in November 2003.  Recently he had had one 
seizure per year, the last one having taken place in November 
2000.  He had had none in 2001.  He was taking no medication 
which had been discontinued 12 years previously.  Examination 
concluded in a diagnosis of convulsive disorder by history.  
An electroencephalogram (EEG) disclosed no abnormality.

VA conducted a special neurological examination of the 
veteran in April 2004.  He reported that following seizure he 
slept for several hours.  Therefore, he was alert and there 
was no paralysis.  The seizures occurred two times per year.  
His last seizure had occurred in January 2004.  He was taking 
two tablets of Phenobarbital two times per day.

On examination the veteran was alert, cooperative and 
oriented to time, place, and person.  There was no impairment 
of speech, memory, or thinking.  All cranial nerves were 
intact. Gait and station were normal.  Motor system 
examination was intact with exception of the right hand 
secondary to an injury in 1999.  Reflexes were symmetric.  
The veteran reported he had not worked since 1978.  

The pertinent examination diagnosis was convulsive disorder, 
generalized tonic-clonic seizures, fairly well controlled.  

Contemporaneously VA outpatient treatment reports in support 
of the claim for increased compensation benefits have been 
associated with the claims file.


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A 10 percent evaluation may be assigned for major and minor 
epileptic seizures with a confirmed diagnosis of epilepsy 
with a history of seizures.  A 20 percent evaluation may be 
assigned major and mi or epileptic seizures with at least 1 
major seizure in the last 2 years; or at least 2 minor 
seizures in the last 6 months.  

A 40 percent evaluation may be assigned for major or minor 
seizures averaging at least 1 major seizure in 4 months over 
the last year; or 9-10 minor seizures per week.  

A 60 percent evaluation may be assigned for major or minor 
seizures averaging at least 1 major seizures in 4 months over 
the last year; or 9-10 minor seizures per week.

An 80 percent evaluation may be assigned for major or minor 
seizures averaging at least 1 major seizure in 3 months over 
the last year; or more than 10 minor seizures weekly.  

A 100 percent evaluation may be assigned for major or minor 
seizures averaging at least 1 major seizure per month over 
the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8920.

Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.

Note (2): A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

Note (1): when continuous medication is shown necessary for 
control of epilepsy, the minimum evaluation will be 10 
percent.  This rating will not be combined with any other 
rating for epilepsy.  

Note (2): In the presence of major and minor seizures, rate 
the predominating type.

Note (3): There will be no distinction between diurnal and 
nocturnal major seizures. Id.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  38 C.F.R. § 3.951 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

It appears that the VCAA is applicable to the issues on 
appeal because the veteran's claim was received after 
November 9, 2000, the effective date of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the January 2002 rating decision, the 
January 2003 Statement of the Case (SOC), the April 2003 
Supplemental Statement of the Case (SSOC), and the January 
2005 SSOC cite the law and regulations that are applicable to 
the appeal and explain why the RO denied the claim for an 
increased rating for the veteran's grand mal epilepsy.  

In addition, in December 2003 and March 2004 the RO sent the 
veteran a letter that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  The 
veteran did not respond to the letters.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before the RO provided a VCAA 
notice letter to the veteran.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was again 
provided notice eof the VCAA and given ample time in which to 
respond.  

Thereafter, the case was readjudicated and a supplemental 
statement of the case was provided to him.  No further 
communication was received from him.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
at the present time does not result in prejudice to the 
veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The March 2004 VCAA notice provided the veteran specific 
notice of the need to submit all pertinent evidence in his 
possession.

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, the March 2004 VCAA notice letter that was 
provided to the appellant contains the "fourth element," 
and the Board finds that the appellant was fully notified of 
the need to give to VA any evidence pertaining to the claim.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  The VCAA requires VA to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded two VA 
examinations to provide information regarding the current 
status of his grand mal epilepsy.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran is rated as 40 percent disabled due to the nature 
and extent of severity of his grand mal epilepsy.  The 40 
percent evaluation is predicated application of the rating 
criteria for a 40 percent evaluation under Diagnostic Code 
8910, of 38 C.F.R. § 4.124a, of the VA Schedule for Rating 
Disabilities.  

While the veteran is rated as 40 percent disabled for his 
grand mal epilepsy, the Board notes that such evaluation has 
been in effect for at least 20 years.  Accordingly, while he 
no longer meets the criteria for the 40 percent evaluation, 
it cannot be reduced and is protected under 38 C.F.R. § 3.951 
(2004).  More specifically, the evidentiary record does not 
show that the veteran has at least one major seizure in the 
last 6 months or two in the last year, or averages 5 to 8 
minor seizures weekly.  


The record does not show that the veteran satisfies the 
criteria for next higher evaluation of 60 percent for grand 
mal seizure.  In this regard, he has not had at least 1 major 
seizure in 4 months over the last year, or 9 to 10 minor 
seizures per week.  The evidentiary record shows that when he 
was examined by VA in 2003, he reported that his medication 
had been discontinued 12 years previously which equates with 
his not having had any seizures to control with medication.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
grand mal epilepsy.  38 C.F.R. § 4.7 (2004.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for grand mal epilepsy.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not determine that the case 
unusual or exceptional in nature so as to warrant its 
referral to the Under Secretary or the Director of the VA 
Compensation and Pension Service.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  

In any event, the veteran has not worked since 1978, and 
there is no indication that his not working is related to his 
grand mal epilepsy.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his grand mal epilepsy.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
grand mal epilepsy is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


